Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki (Reg. 46,155) on June 16, 2021.

The application has been amended as follows: 
Claim 1 (Currently amended): A wiring substrate, comprising: 
a core layer; 
a plurality of first conductor layers formed on a first surface of the core layer and comprising a first inner conductor layer formed on the first surface of the core layer, a first outer conductor layer forming an outermost conductor layer on a first surface side of the core layer, and a first intermediate conductor layer formed between the first inner conductor layer and the first outer conductor layer;   
a plurality of second conductor layers formed on a second surface of the core layer on an opposite side with respect to the first surface of the core layer and 
a plurality of interlayer insulating layers interposed between the first inner conductor layer and the first intermediate conductor layer, between the second inner conductor layer and the second intermediate conductor layer, between the first intermediate conductor layer and the first outer conductor layer, and between the second intermediate conductor layer and the second outer conductor layer; and 
a plurality of via conductors formed in the core layer such that each of the via conductors decreases in diameter from the first inner conductor layer toward the second inner conductor layer and connects the first inner conductor layer and the second inner conductor layer, and that the second inner conductor layer is formed to have a thickness that is greater than a thickness of the first inner conductor layer,  
wherein each of the first and second inner conductor layers comprises a first laminated structure including a metal foil layer and a plating film layer, at least one of the first and second outer conductor layers comprises the first laminated structure, at least one of the first and second intermediate conductor layers comprises a second laminated structure including a metal foil layer and a plating film layer, [[and]] the first inner conductor layer and the second inner conductor layer are formed such that the plating film layer of the second inner conductor layer is formed to have a thickness that is greater than a thickness of the plating film layer of the first inner conductor layer, and the first inner conductor layer and the second inner conductor layer are formed such that the metal foil layer of the second inner conductor layer is formed to have a thickness that is substantially equal to a thickness of the metal foil layer of the first inner conductor layer.

Claim 4: Cancel.
Claim 21 (new):  The wiring substrate according to claim 2, wherein the first inner conductor layer and the second inner conductor layer are formed such that each of the first and second inner conductor layers includes a plurality of conductor patterns comprising a plurality of pad portions and a plurality of non-pad portions.
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A wiring substrate with the limitation “wherein each of the first and second inner conductor layers comprises a first laminated structure including a metal foil layer and a plating film layer, at least one of the first and second outer conductor layers comprises the first laminated structure, at least one of the first and second intermediate conductor layers comprises a second laminated structure including a metal foil layer and a plating film layer, the first inner conductor layer and the second inner conductor layer are formed such that the plating film layer of the second inner conductor layer is formed to have a thickness that is greater than a thickness of the plating film layer of the first inner conductor layer, and the first inner conductor layer and the second inner conductor layer are formed such that the metal foil layer of the second inner conductor layer is formed to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All the claims submitted in the application are examined for the patentability. The restriction requirement for the species, as set forth in the Office action mailed on June 18, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / June 16, 2021